Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 6/16/2022.  Claims 1-3 and 11-13 have been canceled and claims 4-10 and 14-20 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-10 and 14-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea grouping of Certain Methods of Organizing Human Activity without significantly more. The claims recite “receiving offline code information and a payment amount”; “scanning…an offline code…providing a deduction amount for payment from a corresponding payment account based on the offline code information and the payment amount, and depositing the deduction amount into a payment account corresponding to the payment collection terminal.”’ This judicial exception is not integrated into a practical application because the instant claims are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions. The claims do not present an improvement to technology but rather present claims to an abstract idea requiring no more than a generic computer to perform generic computer functions, the claims do not present a particular machine but rather a generic computer processor performing generic computer functions of calculating and analyzing data, and that no such specific transformation is present in the claims as per the MPEP 2106.05 (c).
A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2105(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “whether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “if a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018). 
 	Accordingly, the examiner has searched the claim(s) to determine whether there are any “additional features” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “abstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Payment Terminal/User Terminal/Server – for storing information, performing method steps such as receiving/sending information, performing calculations, displaying information.  -  
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;


 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108053205 A to Yun Shang Group (“Yun Shang Group”), in view of United States Patent Application Publication No. 2012/0330845 A1 to Kang (“Kang”).


In regards to claims 4 and 14, Yun Shang Group discloses the following limitations:
A method for processing electronic payment in an offline scenario, the method comprising: at a server, receiving offline code information and a payment amount sent from a payment collection terminal, and (Yun Shang Group discloses a system and method of processing an offline code presented by a user on a mobile device by a payment terminal that is also in an offline state, decrypting the code to obtain user, time, and payment information, storing the information for later use, and when able to transition to an online state and connect to server, transfer the collected information to the server to process the payment.  See at least abstract, claims 1-12, and ¶¶ 0061-0072)
 the offline code information being obtained by scanning, by the collection terminal that is in a first offline state, an offline code generated by a user terminal in a second offline state; and (Yun Shang Group discloses a system and method of processing an offline code presented by a user on a mobile device by a payment terminal that is also in an offline state, decrypting the code to obtain user, time, and payment information, storing the information for later use, and when able to transition to an online state and connect to server, transfer the collected information to the server to process the payment.  See at least abstract, claims 1-12, and ¶¶ 0061-0072)
Yun Shang Group discloses providing the deduction amount to the customer based on the received transaction information through an online process (see at least ¶ 0034) however does not appear to specifically disclose the following limitations:
providing a deduction amount for payment from a corresponding payment account based on the offline code information and the payment amount, and depositing the deduction amount into a payment account corresponding to the payment collection terminal.
The Examiner provides Kang to teach the following limitations:
providing a deduction amount for payment from a corresponding payment account based on the offline code information and the payment amount, and depositing the deduction amount into a payment account corresponding to the payment collection terminal. (Kang teaches a system and method of providing payment to a merchant in an offline scenario, and providing by a server the deduction amount based on an offline code/payment amount to the merchant.  see at least ¶ 0027 “For each check, the payment service provider verifies the key/certificate, the account number of the payer and the merchant, and that there are sufficient funds in the payer's account to cover the payment amount. The payment service provider transfers funds from the payer's account to the merchant's account to credit the merchant for the payment amount.”)
Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Yun Shang Group the teachings of Kang, in order to provide payment by the server to the merchant, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 5 and 15, Yun Shang Group discloses the following limitations:
wherein the providing the deduction amount for payment from the corresponding account based on the offline code information and the payment amount includes: responsive to detecting that the user terminal is in an online state, obtaining a first payment account corresponding to the user terminal based on the offline code information, and detecting whether a deduction channel is available in the first payment account to pay the deduction amount; and in response to it is detected that a deduction channel is available in the first payment account to pay the deduction amount, controlling the deduction channel in the first payment account to pay the deduction amount; and in response to that it is detected that no deduction channel is available in the first payment account to pay the deduction amount, using a second payment account corresponding to the server to pay the deduction amount. (Yun Shang Group teaches a system and method of offline payment involving an offline code, wherein it is determined if the payment account of the user has sufficient funds available, paying from the user account, and wherein when there is insufficient funds, performing an overdraft on the user account and paying the merchant account.  See at least ¶ 0081 “Only after the scan code device uploads the scan record, the network will deduct the user account and give the merchant When closing the account, if the balance of the user's account is insufficient, the credit overdraft payment method may be adopted and the user may be notified.”)

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108053205 A to Yun Shang Group (“Yun Shang Group”), in view of United States Patent Application Publication No. 2012/0330845 A1 to Kang (“Kang”), in view of United States Patent Application Publication No. 2012/0232968 A1 to Calman (“Calman”)

In regards to claims 6 and 16, Yun Shang Group does not appear to specifically disclose the following limitations:
wherein the detecting whether a deduction channel is available in the first payment account to pay the deduction amount includes: obtaining a deduction sequence of deduction channels in the first payment account, and sequentially detecting, based on the deduction sequence, whether the corresponding deduction channels are available to pay the deduction amount. 
The Examiner provides Calman to teach the following limitations:
wherein the detecting whether a deduction channel is available in the first payment account to pay the deduction amount includes: obtaining a deduction sequence of deduction channels in the first payment account, and sequentially detecting, based on the deduction sequence, whether the corresponding deduction channels are available to pay the deduction amount. (Calman teaches a system and method by which a payment method is analyzed and selected from a group of available payment methods in a payment account of a user, based on available funds, possibility of overdraft, rating etc.  See at least Figure 6 and ¶ 0093)
Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Yun Shang Group the teachings of Calman, in order to provide the best possible payment method available for the user, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 7 and 17, Yun Shang Group discloses the following limitations:
further including: after the using the second payment account corresponding to the server to pay the deduction amount, controlling an authority for payment of the first payment account to hold the first payment account in a restricted state, and writing an arrears record in the first payment account, the arrears record including an arrears amount generated based on the payment amount. (Yun Shang Group teaches a system and method of offline payment involving an offline code, wherein it is determined if the payment account of the user has sufficient funds available, paying from the user account, and wherein when there is insufficient funds, performing an overdraft on the user account and paying the merchant account.  See at least ¶ 0081 “Only after the scan code device uploads the scan record, the network will deduct the user account and give the merchant When closing the account, if the balance of the user's account is insufficient, the credit overdraft payment method may be adopted and the user may be notified.”)

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108053205 A to Yun Shang Group (“Yun Shang Group”), in view of United States Patent Application Publication No. 2012/0330845 A1 to Kang (“Kang”), in view of United States Patent Application Publication No. 2012/0232968 A1 to Calman (“Calman”), in view of Official Notice.

In regards to claims 8 and 18, Yun Shang Group does not appear to specifically disclose the following limitations:
further including: after the writing the arrears record in the first payment account, generating a fund recovery task.
However, the Examiner takes Official Notice that it is old and well known in the art to provide overdraft credit to a customer and to provide means and guidance to the user in order to repay the overdraft of the account that did not have enough money to cover an expense.  Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Yun Shang Group the teachings of Official Notice, in order to provide an overdraft means and repayment means, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 9 and 19, Yun Shang Group discloses the following limitations:
further including: after the writing the arrears record in the first payment account, sending generated repayment guidance information to the user terminal responsive to detecting that the user terminal is in an online state. (Yun Shang Group teaches a system and method of offline payment involving an offline code, wherein it is determined if the payment account of the user has sufficient funds available, paying from the user account, and wherein when there is insufficient funds, performing an overdraft on the user account and paying the merchant account.  See at least ¶ 0081 “Only after the scan code device uploads the scan record, the network will deduct the user account and give the merchant When closing the account, if the balance of the user's account is insufficient, the credit overdraft payment method may be adopted and the user may be notified.”)
Further, the Examiner takes Official Notice that it is old and well known in the art to monitor cell phones online activity, location tracking, connection status, etc.. therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Yun Shang Group the teachings of Official Notice in order to provide updates to the device once it transitions to an online state, and since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 10 and 20, Yun Shang Group does not appear to specifically disclose the following limitations:
further including: after the sending generated repayment guidance information to the user terminal, monitoring whether the user terminal performs a repayment operation; and responsive to detecting that the user terminal performs the repayment operation, triggering the fund recovery task, and controlling the payment channel corresponding to the repayment operation to pay the deduction amount.
However the Examiner takes Official Notice that it is old and well known in the art to preform overdraft recovery operations for an account, including providing the user with means and methods to repay the arrears, and paying the accounts from the repayment from the user, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Yun Shang Group the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627